Filed 4/29/20; Certified for Publication 5/13/20 (order attached)




 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION ONE

In re K.T., A Person Coming Under                         B301285
the Juvenile Court Law.

                                                          (Los Angeles County
LOS ANGELES COUNTY                                        Super. Ct. No. 19CCJP04173)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

        Plaintiff and Respondent,

        v.

NICHOLAS T.,

        Defendant and Appellant.



      APPEAL from orders of the Superior Court of Los Angeles
County, D. Brett Bianco, Judge. Reversed.
      Johanna Shargel, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, and Aileen Wong, Deputy County
Counsel, for Plaintiff and Respondent.
      Nicholas T. (Father) appeals from the dependency court’s
disposition order concerning his baby daughter, K.T. Father
contends that the juvenile court abused its discretion in ordering
him to complete a parenting education program because substantial
evidence did not warrant it. As we explain, we agree with Father,
and, accordingly, reverse.

       FACTUAL AND PROCEDURAL BACKGROUND
      A.     Family Background and Prior Dependency
             Proceedings
      The family in this matter includes: Father, his daughter,
K.T. (born in June 2019), and K.T.’s mother, K.B.1 The parents are
not married. K.T. is their only child but they each have older
children from prior relationships.
      In addition to K.T., Father has five older children, four of
whom are now adults. Beginning in the late 1990’s, Father and the
mother of his older children were involved in several child welfare
proceedings involving allegations relating to their abuse of drugs
and domestic violence.2 Eventually, the court terminated its
jurisdiction in those proceedings, and the parents reunified with
the children. Specifically, in 2015, the court granted Father sole
legal and physical custody of the youngest of the three children,




      1 Neither   K.T. nor her mother is a party to this appeal.
      2 In 2011, the Department of Children and Family Services
(DCFS) also investigated a referral that Father sexually abused
two of his children. That investigation was ultimately closed as
inconclusive.


                                    2
Anthony D.3 (then nine years old), after Father completed a case
plan that included a parent education program.

      B.     Current Proceedings
      On June 10, 2019, DCFS received a referral that newborn
K.T. and her mother were living at the Union Rescue Mission and
that the mother had abused drugs during her pregnancy with K.T.,
and was still using them. DCFS investigated and reported that
the mother denied drug use and would not discuss her child welfare
history or criminal record.4 The mother identified Father as
the biological father of K.T., but refused to provide his contact
information. The mission’s social worker stated that Father had
lived at the shelter with the mother, K.T., and his son, Anthony D.,
but he and his son no longer lived there. The social worker also
reported that Father had denied he was K.T.’s father; that he and
another man had gotten into a fight over who was the biological
father of K.T., and that after the fight, Father left the shelter with
his son. Two weeks later, in late June 2019, DCFS removed K.T.
from her mother’s custody and detained the baby to foster care after
the shelter asked the mother to leave because she was using and
selling drugs and had threatened other clients of the shelter.




      3 By 2015, Father’s other children who had been the subject of
the dependency proceedings were adults and no longer dependents
of the court.
      4 In dependency proceedings between 2003 and 2019, the
mother had lost custody of her four older children because of her
ongoing abuse of drugs and alcohol, domestic violence, and lack of
parental supervision. The mother also had an extensive criminal
history of convictions for drug-related offenses.


                                  3
       On July 2, 2019, DCFS filed a juvenile dependency
petition under Welfare and Institutions Code5 section 300,
subdivisions (b)(1) and (j), on behalf of K.T., alleging that the
mother had a history of substance abuse, that she used illicit
drugs during her pregnancy with K.T., that she had a criminal
history of drug-related convictions, and that her four older children
(with different fathers) were former dependents of the court and
received permanent placement services. The petition further
alleged that Father knew or reasonably should have known of the
mother’s substance abuse but failed to protect K.T.
       At the detention hearing on July 3, 2019, Father appeared.
The court found him to be the presumed father of K.T. based
on the parentage questionnaire submitted by the mother. Father
expressed an interest in having the baby placed in his care. The
court detained the baby from the mother and ordered K.T. released
to Father with family preservation services for both parents6 and
K.T. The court also ordered Father and the baby to reside with
Father’s adult daughter in Victorville.
      The August 2019 jurisdiction/disposition report disclosed
that Father and the mother had been in a relationship for several
years, Father knew the mother had a child welfare history and
had abused drugs in the past, but he claimed no knowledge of
the mother’s use of drugs while pregnant or current drug use.
Father also claimed that before the detention hearing, he had
been unaware of the DCFS investigation. Father indicated that
he wanted custody of K.T.; he believed he could care for her and
protect her from the mother. The report also noted that Father had

      5All statutory references are to the Welfare and Institutions
Code, unless otherwise indicated.
      6 The court ordered the mother to participate in drug testing
and treatment.


                                  4
an extensive criminal history, including drug offenses, battery, and
domestic violence, and was currently on probation for a disorderly
conduct conviction.
      The jurisdiction/disposition report further informed the court
that K.T. continued to live with Father. And, although Father had
not cared for a baby in a long time, K.T. was doing well in his care;
she was healthy and meeting age-appropriate developmental
milestones. The baby was comfortable and relaxed with Father,
who nurtured her and properly responded to her needs. DCFS
reported that Father had all the necessities for the baby and noted
no safety concerns. DCFS recommended that K.T. remain with
Father in his adult daughter’s home with monitoring and family
maintenance services, including a court-ordered parenting
program.7
      Thereafter, DCFS filed a first amended petition, adding a
section 300, subdivision (b)(1) allegation against Father that he had
a history of criminal convictions, and was currently on probation.
      At the jurisdiction hearing on August 21, 2019, the court
sustained the petition as to the mother, finding K.T. to be a
person described by section 300, subdivisions (b)(1) and (j).
The court struck the allegations against Father, finding him
to be nonoffending. The court declared K.T. a dependent under
section 300, subdivisions (b)(1) and (j), and removed her from the
mother’s custody.8 The court ordered K.T. released to Father and
ordered Father to participate in family maintenance services,


      7 DCFS  also reported that the mother had not visited the
baby since the child had been detained, and had failed to remain
in contact with DCFS. DCFS further recommended that the matter
be transferred to San Bernadino County where K.T. and Father
resided with his adult daughter.
      8 The   court ordered no reunification services for the mother.


                                    5
including a parenting education program, but did not require that
Father continue to live with his adult daughter. Father objected
that the order that Father complete a parenting program was
unnecessary because he had already completed one in 2015 in a
prior dependency case. The court, however, refused to change the
order. Father timely appealed.

                           DISCUSSION
       The juvenile court has “wide latitude” in formulating
reasonable disposition orders for the care, custody, support,
and well-being of juvenile dependents. (In re Jasmin C. (2003)
106 Cal.App.4th 177, 180; § 362, subd. (a).) Section 362,
subdivision (d) provides: “The juvenile court may direct any
reasonable orders to the parents or guardians of the child who is
the subject of any proceedings . . . as the court deems necessary
and proper to carry out this section . . . . That order may include a
direction to participate in . . . parent education and [a] parenting
program.” (§ 362, subd. (d).) In addition, “[t]he program in which
a parent or guardian is required to participate shall be designed
to eliminate those conditions that led to the court’s finding that the
child is a person described by Section 300.” (§ 362, subd. (d).)
       Section 362 also authorizes the juvenile court to require
a nonoffending parent to comply with orders pertaining to a
child once the court has accepted jurisdiction. (In re I.A. (2011)
201 Cal.App.4th 1484, 1492.) The court’s broad discretion to
determine what would best serve and protect the child’s interest
and to fashion a dispositional order in accord with this discretion,
permits the court to formulate disposition orders to address
parental deficiencies when necessary to protect and promote the
child’s welfare, even when that parental conduct did not give rise
to the dependency proceedings. (See In re Christopher H. (1996)
50 Cal.App.4th 1001, 1008 [holding that because the disposition


                                  6
order protected the child and promoted reunification, the juvenile
court did not abuse its discretion in ordering the parent to
participate in alcohol testing as part of the disposition, even though
the parent’s alcohol problems did not cause the dependency court to
exercise dependency jurisdiction].)
      We review the juvenile court’s disposition orders for an
abuse of discretion (In re Gabriel L. (2009) 172 Cal.App.4th 644,
652), and review for substantial evidence the findings of fact on
which dispositional orders are based. (In re Francisco D. (2014)
230 Cal.App.4th 73, 80.)
      On appeal, Father contends that because substantial evidence
did not support a finding that, in order to protect his daughter,
he needed to participate in a parenting course, the juvenile court
abused its discretion when it required him to do so. We agree.
      The record contains uncontroverted evidence that after the
baby was placed with him at the detention hearing, Father provided
appropriate care for K.T. His home was safe and had the necessary
baby supplies. He was meeting the baby’s needs, and he had a
nurturing and healthy relationship with K.T. Furthermore, in
2015, Father had completed a formal parenting program. Thus, we
agree with Father that the order was not necessary to protect K.T.
      DCFS asserts the disposition order was necessary, however,
because of Father’s criminal history; his prior involvement with
the child welfare system; the fact that Father had not cared for a
baby in many years; and his failure to protect and support K.T. by
leaving her at the rescue mission with the mother even though he
was aware of mother’s history of substance abuse and involvement
with DCFS. None of the reasons proffered by DCFS withstands
scrutiny. Criminal history, standing alone, has no bearing on
parenting abilities. His involvement with the welfare system was
four years in the past, and, in any case, the child who was subject
of that proceeding had been reunited with him, apparently with no


                                  7
further incidents of concern. Although he might not have cared
for an infant for many years, he had demonstrated that he was able
to do so very well. DCFS also contends that Father’s failure to
protect the baby from the mother despite knowing of her substance
abuse and child welfare history, supports the order for parenting
classes. But nothing in the record supports that Father knew of
the mother’s substance abuse while she was pregnant or while
the child lived with her. Indeed, the only evidence in the record
on that subject is Father’s denial of any knowledge that the mother
was still abusing drugs. He reported that as far as he knew, the
mother had not used drugs during her pregnancy or after K.T.’s
birth. He also believed that the mother had dealt with the issues
that led to the prior dependency proceedings. In addition, by
the time of the disposition hearing, Father had demonstrated his
willingness to support K.T. and protect her from the mother.
       Thus, substantial evidence did not support the court’s
conclusion that parenting classes for Father were necessary to
protect K.T., and, accordingly, it was an abuse of discretion to order
them.




                                  8
                          DISPOSITION
      The portion of the court’s dispositional order requiring
Father to participate in a parenting program is reversed. In all
other respects, the dispositional order is affirmed.




                                          ROTHSCHILD, P. J.
We concur:



                  CHANEY, J.



                  WHITE, J.*




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.

                                 9
Filed 5/13/20
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION ONE

In re K.T., A Person Coming Under           B301285
the Juvenile Court Law.

                                            (Los Angeles County
LOS ANGELES COUNTY                          Super. Ct. No. 19CCJP04173)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,
                                            CERTIFICATION AND
       Plaintiff and Respondent,            ORDER FOR PUBLICATION

       v.

NICHOLAS T.,

       Defendant and Appellant.


THE COURT:
      The opinion in the above-entitled matter filed on April 29,
2020 was not certified for publication in the Official Reports. For
good cause, it now appears that the opinion should be published
in the Official Reports and it is so ordered.

____________________________________________________________
ROTHSCHILD, P. J.         CHANEY, J.         WHITE, J.*

       * Judgeof the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.